186 Pa. Super. 47 (1958)
Tax Review Board
v.
Weiner, Appellant.
Superior Court of Pennsylvania.
Argued March 21, 1958.
April 16, 1958.
Before RHODES, P.J., HIRT, GUNTHER, WRIGHT, WOODSIDE, and WATKINS, JJ. (ERVIN, J., absent).
*48 Abraham Weiner, appellant, in propria persona.
Karl I. Schofield, Assistant City Solicitor, with him James L.J. Pie, Assistant City Solicitor, and David Berger, City Solicitor, for appellee.
OPINION PER CURIAM, April 16, 1958:
The order of the court below is affirmed on the opinion of President Judge BOK of the Court of Common Pleas No. 6, Philadelphia County, as reported in 11 Pa. D. & C. 2d 733.